Citation Nr: 1225677	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  09-09 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sinusitis, to include as due to an undiagnosed illness.

2.  Entitlement to an initial rating greater than 30 percent for status-post liver transplant with hepatitis C.

3.  Entitlement to an earlier effective date than January 8, 2009, for a 10 percent rating for a right knee disability.

4.  Entitlement to an earlier effective date than January 8, 2009, for a 10 percent rating for a left knee disability.

5.  Entitlement to an earlier effective date than December 21, 2007, for a 10 percent rating for scar residuals of a liver transplant.

6.  Entitlement to an initial compensable rating for Dupuytren's contracture of the left hand.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from October 1974 to October 1977 and from April 1981 to May 2006, including in the southwest Asia theater of operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted, in pertinent part, the Veteran's claims of service connection for status-post liver transplant with hepatitis C, assigning a 30 percent rating effective June 1, 2006, and for scar residuals of a liver transplant, assigning a zero percent rating effective June 1, 2006.  The RO also denied, in pertinent part, the Veteran's service connection claim for sinusitis.

This matter also is on appeal from a January 2009 rating decision in which the RO in Atlanta, Georgia, granted the Veteran's service connection claim for degenerative joint disease of the right knee, assigning a zero percent rating effective June 1, 2006, and a 10 percent rating effective January 8, 2009, and also granted a higher 10 percent rating effective December 21, 2007, for the Veteran's service-connected scar residuals of a liver transplant.  The Veteran disagreed with this decision in February 2009, seeking earlier effective dates for each of the higher ratings granted in the January 2009 rating decision.  A Travel Board hearing was held at the RO in May 2012 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

The Board notes that, in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) recently held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  

The record in this case indicates that the Veteran has not asserted that he is not employable by reason of any of his service-connected disabilities.  Thus, this case can be distinguished from Rice and a TDIU claim is not inferred from a review of the record.


FINDINGS OF FACT

1.  The competent evidence shows that the Veteran's sinusitis is related to active service.

2.  The competent evidence shows that the Veteran's liver was removed surgically in 2002 while he was on active service.

3.  A separate compensable rating for the Veteran's hepatitis C associated with his service-connected status-post liver transplant is prohibited because it would constitute pyramiding of benefits under the Rating Schedule.

4.  The Veteran's original claims of service connection for bilateral knee disabilities and for scar residuals of a liver transplant were filed on a VA Form 21-526 which was date-stamped as received by the RO on January 4, 2006.

5.  The Veteran was discharged from active service on May 31, 2006.

6.  In a rating decision dated on November 27, 2006, and issued to the Veteran and his service representative on December 29, 2006, the RO granted service connection for scar residuals of a liver transplant and assigned a zero percent rating effective June 1, 2006.

7.  In a rating decision dated on May 8, 2007, and issued to the Veteran and his service representative on May 23, 2007, the RO granted service connection for a left knee disability, assigning a zero percent rating effective June 1, 2006.

8.  In a rating decision dated on January 16, 2009, and issued to the Veteran and his service representative on January 28, 2009, the RO granted service connection for a right knee disability, assigning a zero percent rating effective June 1, 2006, and a 10 percent rating effective January 8, 2009, assigned a higher initial 10 percent rating effective January 8, 2009, for a left knee disability, and also assigned and a higher initial 10 percent rating effective December 21, 2007, for scar residuals of a liver transplant.

9.  The competent evidence shows that the Veteran has experienced the same level of disability due to his service-connected bilateral knee disabilities since he was discharged from active service.

10.  The competent evidence shows that the Veteran did not experience compensable disability due to scar residuals of a liver transplant prior to December 21, 2007; this is the earliest factually ascertainable date when his service-connected scar residuals of a liver transplant worsened.

11.  In testimony at his Board hearing on May 16, 2012, prior to the promulgation of a decision in this appeal, the Veteran requested a withdrawal of his appeal with respect to the denial of his claim for an initial compensable rating for Dupuytren's contracture of the left hand.


CONCLUSIONS OF LAW

1.  Sinusitis was incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2011).

2.  The criteria for an initial rating greater than 30 percent for status-post liver transplant with hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, Diagnostic Code (DC) 7354-7351 (2011).

3.  The criteria for an effective date of June 1, 2006, for a 10 percent rating for a right knee disability have been met.  38 U.S.C.A. §§ 5101(a), 5110, 5111 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.4(b)(1), 3.31, 3.105(a), 3.151(a), 3.400 (2011).

4.  The criteria for an effective date of June 1, 2006, for a 10 percent rating for a left knee disability have been met.  38 U.S.C.A. §§ 5101(a), 5110, 5111 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.4(b)(1), 3.31, 3.105(a), 3.151(a), 3.400 (2011).

5.  The criteria for an earlier effective date than December 21, 2007, for a 10 percent rating for scar residuals of a liver transplant have not been met.  38 U.S.C.A. §§ 5101(a), 5110, 5111 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.4(b)(1), 3.31, 3.105(a), 3.151(a), 3.400 (2011).

6.  The criteria for withdrawal of an appeal by the appellant have been met on the issue of entitlement to an initial compensable rating for Dupuytren's contracture of the left hand.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify and Assist

Before assessing the merits of the appeal, VA's duties to notify and assist the Veteran must be examined.  Given the favorable disposition of the action here with respect to the Veteran's service connection claim for sinusitis and his earlier effective date claims for 10 percent ratings for bilateral knee disabilities, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the duties to notify and assist with respect to these claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

With respect to the Veteran's other currently appealed claims, the Board notes that the higher initial rating claim for status-post liver transplant with hepatitis C and the earlier effective date claim for a 10 percent rating for scar residuals of a liver transplant are "downstream" elements of the RO's grant of service connection for these disabilities in the currently appealed rating decisions.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In February and in September 2006, VA notified the Veteran of the information and evidence needed to substantiate and complete these claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  These letters also noted other types of evidence the Veteran could submit in support of his claims.  The Veteran further was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does not support granting an initial rating greater than 30 percent for status-post liver transplant with hepatitis C.  The evidence also does not support granting an earlier effective date than December 21, 2007, for a 10 percent rating for scar residuals of a liver transplant.  Because the Veteran was fully informed of the evidence needed to substantiate these claims, any failure of the RO to notify the Veteran cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in March 2006, in the September 2006 letter, and in September 2008, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court previously held that, to satisfy the first Quartuccio element for an increased compensation claim, section 5103(a) compliant notice must meet a four-part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) overruled Vazquez-Flores in part, striking the claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Court issued an opinion incorporating those surviving portions of the first Vazquez-Flores decision, namely that VA must notify the claimant that 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation, and must also notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010) (Vazquez-Flores III).  For the following reasons, the Board finds that the elements of the Vazquez-Flores test that remain under Vazquez-Flores III either have been met in this case or that any error in not providing such notice is not prejudicial to the Veteran.

The first and third elements were met by the March 2006 letter.  This letter informed the Veteran that he needed to provide information showing his service-connected disability had worsened.  He was informed that such evidence could be a statement from his doctor or lay statements describing what individuals had observed about his disability.  He was told that he needed to provide VA information as to where he had received medical treatment or that he could send VA any pertinent treatment records.  Examples of evidence needed to support the claim were provided, including laboratory tests, examinations, and statements from other individuals who could describe from their knowledge and personal observations the manner in which his disability had worsened.  He also was informed of what evidence VA would obtain on his behalf and what he needed to do to help VA process his claims.  The Veteran further has submitted lay evidence concerning the alleged severity of his service-connected disability.  As the Board finds the Veteran had actual knowledge of the requirement to show worsening of the disability and the variety of the medical and lay evidence which could support his claims, any failure to provide him with adequate notice as to the first and third Vazquez-Flores elements is not prejudicial.

As to the second element of Vazquez-Flores notice, the Board acknowledges that the Veteran was not provided notice that a disability rating would be determined by application of the ratings schedule and relevant diagnostic codes based on the extent and duration of the signs and symptoms of her disability and their impact on his employment.  See Vazquez-Flores III, 24 Vet. App. at 107.  The Veteran received statements of the case in January 2009 and in September 2010 addressing his claims.  Specific VCAA notice to the Veteran of the ratings schedule to be applied to the symptomatology of his disability is unnecessary in light of repeated correspondence sent to the Veteran by the RO/AMC describing the Rating Schedule and applying the relevant regulations to his claims.  The Board finds that the Veteran was on constructive notice of the existence and function of the Ratings Schedule.  The Board further finds that any error in the third element of Vazquez-Flores notice is not prejudicial.  In summary, the Board concludes that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.

With respect to the timing of the notice, the Board points out that the Court held that notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the February and September 2006 notice letters were issued prior to the currently appealed December 2006 rating decision which denied the benefits sought on appeal; thus, this notice was timely.  Because the Veteran's claim for an initial rating greater than 30 percent for status-post liver transplant with hepatitis C and his earlier effective date claim for a 10 percent rating for scar residuals of a liver transplant are being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.  The Veteran's electronic Virtual VA claims file further has been reviewed and no relevant evidence was located there.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  The VLJ specifically noted the issues as including entitlement to a higher initial rating for status-post liver transplant and entitlement to an earlier effective date for scar residuals of a liver transplant.  The Veteran was assisted at the hearing by an accredited representative from the Veterans of Foreign Wars.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of his claims.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  The representative specifically asked the Veteran about any evidence that his service-connected status-post liver transplant had worsened and/or that he had filed a claim prior to the current effective date. 

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claims for benefits.  The Veteran's representative and the VLJ asked questions to draw out the evidence which demonstrated that the Veteran's service-connected status-post liver transplant had worsened and/or his entitlement to an earlier effective date, the only elements of the claims in question.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.  

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

There is no duty to provide an examination or a medical opinion in this case because such evidence would not be relevant to the earlier effective date claim on appeal.  The Veteran also was provided with VA examinations in October 2006 and in January 2009 which addressed the current nature and severity of his service-connected status-post liver transplant.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran.

II.  Service Connection for Sinusitis

The Veteran contends that he incurred sinusitis during active service.  He specifically contends that he experienced sinusitis after returning from a tour of duty in the southwest Asia theater of operations during the Persian Gulf War.  He alternatively contends that his current sinusitis is related to active service.

Governing Law and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Service connection may be established for a Persian Gulf Veteran who exhibits objective indications of chronic disability which cannot be attributed to any known clinical diagnosis, but which instead results from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016. 38 C.F.R. § 3.317(a)(1)(i) (2011).  See also 76 Fed. Reg. 81834 (Dec. 29, 2011).  A "Persian Gulf Veteran" is one who served in the Southwest Asia theater of operations during the Persian Gulf War.  Id.  

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A disability referred to in this section shall be considered service-connected for the purposes of all laws in the United States.  38 C.F.R. § 3.317(a)(2)-(5).

Effective March 1, 2002, the law affecting compensation for disabilities occurring in Persian Gulf War Veterans was amended.  38 U.S.C.A. §§ 1117, 1118.  Essentially, these changes revised the term "chronic disability" to "qualifying chronic disability," and involved an expanded definition of "qualifying chronic disability" to include: (a) an undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317.  The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  

With claims based on undiagnosed illness, the Veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).  Signs or symptoms that may be a manifestation of an undiagnosed illness or a chronic multi-symptom illness include: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs and symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b).

Section 1117(a) of Title 38 of the United States Code authorizes service connection on a presumptive basis only for disability arising in Persian Gulf Veterans due to "undiagnosed illness" and may not be construed to authorize presumptive service connection for any diagnosed illness, regardless of whether the diagnosis may be characterized as poorly defined.  VAOPGCPREC 8-98 (Aug. 3, 1998).  Compensation may be paid under 38 C.F.R. § 3.317 for disability which cannot, based on the facts of the particular Veteran's case, be attributed to any known clinical diagnosis.  The fact that the signs or symptoms exhibited by the Veteran could conceivably be attributed to a known clinical diagnosis under other circumstances not presented in the particular Veteran's case does not preclude compensation under § 3.317.  Id.

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Analysis

The Board finds that the evidence supports granting the Veteran's claim of service connection for sinusitis on a direct basis.  See 38 C.F.R. §§ 3.303, 3.304.  The Board notes initially that, although the Veteran does not contend - and the evidence does not show - that he incurred sinusitis during active combat service or as a result of an undiagnosed illness incurred while he served in the southwest Asia theater of operations during the Persian Gulf War, it is required to consider all potential theories of entitlement.  See also Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004), and Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (explaining that the Board must consider all potential theories of entitlement raised by the evidence).  The Board acknowledges in this regard that the Veteran's DD Form 214 shows both that he was awarded the Combat Infantryman's Badge and served in the southwest Asia theater of operations during the Persian Gulf War.  Thus, he is considered a combat Veteran of the Persian Gulf War.  See 38 C.F.R. §§ 3.304(d), 3.317(a)(1)(i).  The Veteran has asserted that he incurred sinusitis during active combat service in the Persian Gulf War or, alternatively, that his current sinusitis is related to service.  The competent evidence supports his assertions.  It shows that, although he was not diagnosed as having or treated for sinusitis during active service, including in combat in the Persian Gulf War, he was diagnosed as having sinusitis within the first post-service year.  For example, on VA examination in October 2006, the Veteran's complaints included sinusitis since his separation from service.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  He experienced "congestion in the maxillary sinus area and feels blockage in his nose when he is congested."  He denied taking any medication for or experiencing any episodes of sinusitis.  Physical examination of the sinuses showed no tenderness, normal airflow from the left nostril, and reduced airflow from the right nostril compared to the left nostril.  The VA examiner opined that, since the Veteran's sinusitis occurred during or soon after active service, it was likely to be related to service.  The assessment included mild sinusitis.

On private outpatient treatment in April 2007, the Veteran complained of a sinus infection.  Physical examination showed facial tenderness.  A private computerized tomography (CT) scan of the Veteran's sinuses showed minimal frontal sinus mucosal thickening but otherwise was unremarkable.  The assessment included chronic sinusitis.

In a June 2007 letter, S.C., M.D., stated that the Veteran was seen in December 2006 and in March, April, and June 2007 for diagnoses including chronic sinusitis.

The Veteran testified at his November 2008 RO hearing that he had experienced sinusitis since returning from overseas service in Operation Desert Storm during the Persian Gulf War.  He also testified that he experienced weekly headaches from his sinusitis and had received several rounds of antibiotics to treat his sinusitis.

The Veteran subsequently testified at his May 2012 Travel Board hearing that he experienced sinusitis during active service shortly after he returned from overseas service in the Persian Gulf War.  His wife also testified that the Veteran experienced constant sinusitis since returning from overseas service in the Persian Gulf War.

The evidence shows that the Veteran currently experiences sinusitis that is related to active service.  He has reported consistently in lay statements and hearing testimony that he incurred sinusitis while on active service in the Persian Gulf War.  The competent evidence in this case indicates that the Veteran's current sinusitis is related to active service.  The Veteran's service personnel records confirm that he served in the Persian Gulf War.  See 38 C.F.R. §§ 3.304(d), 3.317(a)(1)(i).  The post-service VA treatment records demonstrate that the Veteran has been diagnosed as having sinusitis due to active service.  The Board finds it especially persuasive that the Veteran was diagnosed as having sinusitis which the VA examiner attributed to active service in October 2006, less than 1 year after his service separation in May 2006.  In summary, after resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence supports granting service connection for sinusitis.

The Board also finds that, because it is granting service connection for sinusitis on a direct basis, it need consider entitlement to service connection for this disability as due to an undiagnosed illness or as a result of combat service.  

III.  Higher Initial Rating for Status-Post Liver Transplant with Hepatitis C

The Veteran contends that his service-connected status-post liver transplant with hepatitis C is more disabling than currently evaluated.  He specifically contends that he is entitled to a separate compensable rating for his service-connected status-post liver transplant residuals, to include hepatitis C.

Governing Law and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where, as in this case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected status-post liver transplant with hepatitis C currently is evaluated as 30 percent disabling under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7354-7351 (hepatitis C-liver transplant).  See 38 C.F.R. § 4.114, DC 7354-7351 (2011).  

A minimum 30 percent rating is assigned for a liver transplant under DC 7351.  A maximum 100 percent rating is assigned for a liver transplant under DC 7351 for an indefinite period from the date of hospital admission for transplant surgery.  A Note to DC 7351 provides that a rating of 100 percent shall be assigned as of the date of hospital admission for transplant surgery and shall continue.  This Note also provides that, 1 year following discharge, the appropriate disability rating for shall be determined by mandatory VA examination.  This Note finally provides that any change in evaluation based upon mandatory VA examination 1-year post surgery or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  See 38 C.F.R. § 4.114, DC 7351 (2011).

A zero percent rating is assigned under DC 7354 for hepatitis C that is non-symptomatic.  A 10 percent rating is assigned for hepatitis C manifested by intermittent fatigue, malaise, and anorexia, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least 1 week but less than 2 weeks during the past 12-month period.  A 20 percent rating is assigned for hepatitis C with daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly) requiring dietary restriction or continuous medication or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least 2 weeks but less than 4 weeks during the past 12-month period.  A 40 percent rating is assigned for hepatitis C with daily fatigue, malaise, and anorexia with minor weight loss and hepatomegaly or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least 4 weeks but less than 6 weeks during the past 12-month period.  A 60 percent rating is assigned for hepatitis C with daily fatigue, malaise, and anorexia with substantial weight loss (or other indication of malnutrition) and hepatomegaly or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least 6 weeks during the past 12-month period but not constantly.  A maximum 100 percent rating is assigned under DC 7354 for hepatitis C with near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  See 38 C.F.R. § 4.114, DC 7354 (2011).

If a Veteran has separate and distinct manifestations relating to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The evaluation, however, of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2011).  The Rating Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding.  See Esteban, citing Brady v. Brown, 4 Vet. App. 203 (1993).  

Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claim for an initial rating greater than 30 percent for status-post liver transplant with hepatitis C.  The competent evidence shows that the Veteran had a liver transplant in 2002 and was diagnosed as having hepatitis C while on active service.  A review of the Veteran's service treatment records shows that he was notified by the University of California Davis Transplant Center in May 2002 that his liver transplant evaluation had been completed and he was placed on a waiting list for a new liver.  His liver transplant occurred in approximately June 2002.  On outpatient treatment in June 2003, the Veteran reported no current problems.  It was noted that he was status-post orthotopic liver transplant 1 year earlier.  Physical examination showed that his abdomen was soft and non-tender.  The impression was status-post orthotopic liver transplant (OLT) 1 year earlier.

On outpatient treatment in December 2004, the Veteran's complaints included daily fatigue "for past 5 years."  The Veteran reported that he was "fatigued towards the end of [the] day" and his legs were fatigued after driving long distances.  He also stated that his fatigue was affecting his daily living.  It was noted that the Veteran had presented for follow-up on his hepatitis C virus.  It also was noted that the Veteran was status-post orthotopic liver transplant in 2002 and was "doing well."  Physical examination was normal.  The assessment included status-post OLT.  The in-service examiner discussed the possibility of treatment of the Veteran's hepatitis C virus "but given that [the Veteran] is genotype 1, there is only 30-40% chance" of a sustained virological response and, given the Veteran's job, it was "not a good time for him to get treated."

An in-service CT of the Veteran's liver taken in June 2005 showed very small cystic lesions "within the liver too small to characterize."

On outpatient treatment later in June 2005, the Veteran's complaints included "worsening tiredness recently" and difficulty sleeping well.  He felt worn out after exercising and experienced stiffness in his joints and back pain.  He was status-post OLT.  He also had presented for follow-up for his hepatitis C virus.  Physical examination was normal.  The Veteran's recent CT scan of the liver was reviewed.  The assessment included hepatitis C and status-post OLT which were stable.  The in-service examiner stated that he would consider treatment of the Veteran's hepatitis C virus.

In October 2005, it was noted that the Veteran was status-post OLT and had been diagnosed as having genotype 1 hepatitis C virus in 2002.  It also was noted that the Veteran "has been doing well recently" and "was interested in potentially undergoing treatment for" his hepatitis C virus.  His liver enzymes had been normal.  The Veteran stated that he would be retiring from the Army in the next 5-6 months and moving to Florida "and during this time will be undergoing a lot of change and stressors."  The Veteran and the in-service examiner "mutually decided not to begin treatment until after the [Veteran] resettles in [Florida]."  A liver biopsy was reviewed and showed chronic hepatitis C, grade 2 inflammation, and stage 2 fibrosis (periportal bridging fibrosis) likely due to hepatitis C virus.  The assessment included status-post OLT and hepatitis C virus status-post OLT.  The in-service examiner stated that treatment for the Veteran's hepatitis C would be deferred but he would be willing to treat the Veteran with the understanding "that the endpoint is less well defined than in native liver" hepatitis C virus.

At his retirement (or separation) physical examination in December 2005, the Veteran declined to undergo screening for hepatitis C.  He reported a medical history of liver problems, to include a liver transplant in June 2002 and hepatitis C.  Chronic hepatitis C was noted in the summary of defects and diagnoses.

The competent post-service evidence also does not support assigning an initial rating greater than 30 percent for the Veteran's service-connected status-post liver transplant with hepatitis C.  The post-service evidence shows that, in a September 2006 statement, the Veteran contended that his in-service liver transplant "save[d] my life but did not cure my" hepatitis C.  He also contended that he had tired "very easily" and was unable to "make it through the day without a nap" during his last several years of active service as a result of his liver transplant and hepatitis C.

On VA examination in October 2006, the Veteran's complaints included chronic fatigue, fibrosis on the new liver, and hepatitis C.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported that "he feels tired with no energy and fatigued most of the time.  He attributed this to his sleep apnea and to his liver condition and I do agree with that.  These two conditions can cause fatigue and this is a symptom likely to be secondary to these two conditions."  The Veteran also reported that a December 2005 biopsy had shown grade II fibrosis "meaning he has some recurrence of the fibrotic changes" although he had not been diagnosed as having liver cirrhosis "so this is probably an early stage of recurrence of the liver cirrhosis."  The Veteran reported further that he had experienced hepatitis C since 1995.  "He said the reason for it was not known and he developed liver cirrhosis which required the liver transplant in the year 2002."  Physical examination he was status-post liver transplant, and diffuse slight abdominal tenderness "but no localized tenderness or rebound."  The assessment included status-post liver transplant, grade II fibrosis in the new liver, and chronic fatigue which was "a symptom of a disease rather than being a disease by itself" and likely due to sleep apnea and the Veteran's liver status.

In a June 2007 letter, L.R., M.D., stated that the Veteran received a liver transplant at University of California Davis Medical Center in June 2002.  Dr. L.R. also stated that the Veteran "had an uncomplicated recovery from his transplant and is doing well with the exception of his low platelet count.  His platelet count has been well under 100 since transplant and this problem persists today."

The Veteran testified at his November 2008 RO hearing that he experienced fatigue, malaise, muscle weakness and aches, and joint pain as a result of his service-connected status-post liver transplant with hepatitis C.  

On VA examination in October 2009, the Veteran's complaints included "feeling tired and fatigued every day," frequent nausea, a poor appetite, and right upper quadrant pain.  The Veteran had hepatitis C and was status-post liver transplant in 2002.  It was noted that the Veteran had begun treatment for hepatitis C 4 months earlier "since the liver transplant did not cure the hepatitis C."  His new liver was functioning and his liver enzymes were normal.  Physical examination showed a mildly obese abdomen, no free fluid or ascites, tenderness in the right upper quadrant of the abdomen, and no rebound.  Although the liver was not palpated, the VA examiner stated that he "did not palpate this area very aggressively."  No other liver cirrhosis stigmata were noted.  The assessment included hepatitis C, liver cirrhosis secondary to hepatitis C, status-post liver transplant, portal hypertension with varicose veins of the esophagus secondary to liver cirrhosis, and drug-induced anemia likely secondary to the Veteran's current hepatitis C treatment.

The Veteran testified at his May 2012 Board hearing that the symptomatology which he associated with his service-connected status-post liver transplant with hepatitis C had improved since his November 2008 RO hearing.  He also testified that he was in better shape medically than he had been when he retired from the Army in 2006 due to successful continuing treatment for his status-post liver transplant.  He testified further that he continued to experience fatigue and malaise as a result of this disability.  

The Board acknowledges the Veteran's assertions and hearing testimony that his service-connected status-post liver transplant with hepatitis C is more disabling than currently evaluated.  The competent evidence does not support these assertions, however.  The Board notes in this regard that the Veteran currently is in receipt of the minimum 30 percent rating available for a liver transplant more than 1 year after undergoing transplant surgery and following mandatory VA examination.  See 38 C.F.R. § 4.114, DC 7351 (2011).  The Veteran and his service representative have contended that the Veteran is entitled to a 100 percent rating for his service-connected status-post liver transplant for hepatitis C.  Because the Veteran's liver transplant occurred in 2002 while he was on active service, and because receipt of VA disability compensation is prohibited while a Veteran is on active service, he is not entitled to a higher 100 percent rating under DC 7351 for his liver transplant for 1 year following his liver transplant surgery.  Id.  The Veteran had a VA examination for his status-post liver transplant in October 2006, within 1 year following his service separation, and was assigned the minimum 30 percent rating following that examination.  The governing law and regulations do not contemplate assigning a 100 percent rating for a liver transplant for 1 year following transplant surgery when such surgery occurs while the Veteran is on active service.  

The Veteran and his service representative also have contended that, because the Veteran's hepatitis C associated with his status-post liver transplant has worsened, he is entitled to an initial rating greater than 30 percent under DC 7354.  See 38 C.F.R. § 4.114, DC 7354 (2011).  They alternatively have contended that the Veteran is entitled to a separate compensable rating for hepatitis C associated with his service-connected status-post liver transplant.  The Veteran is not entitled to an initial rating greater than 30 percent for his service-connected status-post liver transplant with hepatitis C on the basis of worsening disability due to the residuals of his liver transplant surgery (including hepatitis C) because that would constitute pyramiding under the Rating Schedule.  See 38 C.F.R. § 4.14 (2011).  The Board notes in this regard that the Veteran currently is in receipt of a separate 10 percent rating for a scar associated with his service-connected status-post liver transplant.  The Board also notes that the 30 percent rating currently assigned for the Veteran's service-connected status-post liver transplant with hepatitis C contemplates moderate liver disability.  The competent evidence does not show that the Veteran's service-connected status-post liver transplant is more than moderately disabling such that he is entitled to an initial rating greater than 30 percent under DC 7354 for hepatitis C associated with his service-connected status-post liver transplant.  See 38 C.F.R. § 4.114, DC 7354 (2011).  Dr. L.R. noted in June 2007 that the Veteran had been doing well since his June 2002 liver transplant with the exception of a low blood platelet count.  The Veteran's liver also is functioning normally and his liver enzymes are normal (as noted on VA examination in October 2009).  Although the Veteran had tenderness in the right upper quadrant of the abdomen, there were no other stigmata (or signs) of liver cirrhosis present in October 2009.  There also were no incapacitating episodes of hepatitis C or other evidence of worsening disability due to hepatitis C noted at either of the Veteran's VA examinations conducted during the pendency of this appeal.  The Veteran testified before the Board in March 2012 that, due to the current medication regimen for treating his service-connected status-post liver transplant with hepatitis C, the symptomatology associated with this disability had improved since November 2008.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which demonstrates his entitlement to an initial rating greater than 30 percent for status-post liver transplant with hepatitis C.  Thus, the Board finds that the criteria for an initial rating greater than 30 percent for status-post liver transplant with hepatitis C are not met.  Id.

The Board also notes that consideration of additional staged ratings for the Veteran's service-connected status-post liver transplant with hepatitis C is not required.  The competent evidence shows that the Veteran has experienced essentially the same level of disability due to his service-connected status-post liver transplant with hepatitis C since he filed his service connection claim.  Thus, consideration of additional staged ratings is not required.  See Fenderson, 12 Vet. App. at 119.  

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected status-post liver transplant with hepatitis C.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  As noted, the Veteran is in receipt of a 30 percent rating effective June 1, 2006, for his service-connected status-post liver transplant with hepatitis C which is the minimum rating available for a liver transplant more than 1 year after undergoing transplant surgery and following mandatory VA examination.  See 38 C.F.R. § 4.114, DC 7351 (2011).  

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluation assigned for the Veteran's service-connected status-post liver transplant with hepatitis C is not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of this disability.  This is especially true because the 30 percent rating currently assigned for the Veteran's status-post liver transplant with hepatitis C effective June 1, 2006, contemplates moderate liver disability.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  The Veteran testified at his November 2008 RO hearing that he was working part-time as a Veterans Service Organization (VSO) representative.  The Veteran reported at his VA examination in January 2009 that he worked 2 days a week as a VSO representative.  He subsequently testified in March 2012 that he had left his former employment as a VSO representative.  As noted in the Introduction, the competent evidence does not show that the Veteran's service-connected status-post liver transplant with hepatitis C interfered markedly with his former employment.  The Veteran also did not indicate, and the competent evidence does not show, that he was hospitalized at any time during the pendency of this appeal for treatment of his service-connected status-post liver transplant with hepatitis C.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


Earlier Effective Date Claims

The Veteran contends that he is entitled to an effective date earlier than January 8, 2009, for a 10 percent rating for a right knee disability and for a 10 percent rating for a left knee disability.  He also contends that he is entitled to an effective date earlier than December 21, 2007, for a 10 percent rating for scar residuals of a liver transplant.  He specifically contends that, because he has been pursuing each of these claims continuously since he filed for service connection at his discharge from active service, he is entitled to an effective date of June 1, 2006 (the day after the date of his discharge).

Governing Law and Regulations

In general, except as otherwise provided, the effective date of an evaluation an award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  

Upon receipt of an informal claim, if a formal claim has not been filed, the RO will forward an application form to the claimant for execution.  If the RO receives a complete application from the claimant within one year from the date it was sent, the RO will consider it filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2011).

A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits under an existing law or for benefits under a liberalizing law or VA issue, if the report relates to a disability which may establish entitlement.  38 C.F.R. § 3.157.  Once a formal claim for compensation has been allowed, receipt of a report of examination by VA or evidence from a private physician will be accepted as an informal claim for benefits.  In the case of examination by VA, the date of examination will be accepted as the date of receipt of a claim.  The provisions of the preceding sentence apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established, or when a claim specifying the benefit sought is received within one year from the date of such examination.  In the case of evidence from a private physician, the date of receipt of such evidence by VA will be accepted as the date of the claim.  Id.

For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within 1 year from such date; otherwise, the effective date is the date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2).  See Hazan v. Gober, 10 Vet. App. 511 (1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).

In VAOPGCPREC 12-98, VA's General Counsel noted that 38 C.F.R. § 3.400(o)(2) was added to permit payment of increased disability compensation retroactively to the date the evidence establishes the increase in the degree of disability had occurred. VA's General Counsel said this section was intended to be applied in those instances where the date of increased disablement can be factually ascertained with a degree of certainty.  It was noted that this section was not intended to cover situations where disability worsened gradually and imperceptibly over an extended period of time.

With respect to the Veteran's service-connected bilateral knee disabilities, traumatic arthritis is rated as degenerative arthritis under DC 5003.  See 38 C.F.R. § 4.71a, DC 5010 (2011).  A 10 percent rating is assigned under DC 5003 for arthritis with x-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups.  A maximum 20 percent rating is assigned under DC 5003 for arthritis with x-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  See 38 C.F.R. § 4.71a, DC 5003 (2011).  A zero percent rating also is assigned under DC 5260 for limitation of leg flexion to 60 degrees.  A 10 percent rating is assigned under DC 5260 for limitation of leg flexion to 45 degrees.  See 38 C.F.R. § 4.71a, DC 5260 (2011).  

With respect to the Veteran's service-connected scar residual of a liver transplant, a 10 percent rating is assigned for 1 or 2 scars that are unstable or painful.  See 38 C.F.R. § 4.118, DC 7804 (2011).  The regulations pertaining to rating skin disabilities (including scars) were revised effective October 23, 2008.  The revised regulations are applicable only to claims received on or after October 23, 2008, unless the Veteran specifically requests consideration of the revised regulations.  Although there was no specific request in this case, the RO nonetheless considered the revised regulations as noted in the January 2009 rating decision which assigned a higher initial 10 percent rating effective January 8, 2009, for the Veteran's service-connected scar residuals of a liver transplant.  As such, the Board will consider the former and revised rating criteria for evaluating scars in determining the Veteran's entitlement to an earlier effective date.  The former rating criteria for evaluating skin disabilities provided that scars which are superficial and painful on examination are rated as 10 percent disabling.  See 38 C.F.R. § 4.118, DC 7804 (effective prior to October 23, 2008).  A superficial scar is one not associated with underlying soft tissue damage.  See 38 C.F.R. § 4.118, DC 7804, Note 1.

Analysis

The Board finds that the evidence supports assigning an earlier effective date than January 8, 2009, for a 10 percent rating for the Veteran's service-connected right knee disability and for a 10 percent rating for the Veteran's service-connected left knee disability.  The Veteran has contended that he is entitled to an earlier effective date for the initial 10 percent ratings for service-connected right and left knee disabilities because he has prosecuted these service connection claims continuously since the date that he filed them as part of the Benefits Delivery at Discharge (BDD) program in January 2006 several months prior to his discharge from active service in May 2006.  He also has contended that he is entitled to an earlier effective date as of the day after his date of discharge from active service (in this case, June 1, 2006) for the initial 10 percent ratings currently assigned for his service-connected right and left knee disabilities because he has experienced the same level of disability in each of his knees since he originally filed his service connection claims.  The Board agrees.

The Veteran's filed his original service connection claim for a bilateral knee disability on a VA Form 21-526, "Veteran's Application For Compensation Or Pension" that was date-stamped as received by the RO on January 4, 2006.  The Veteran specifically contended that he had incurred bilateral knee disability during active service.

A review of the Veteran's DD Form 214 shows that he was discharged from active service on May 31, 2006.  This form also shows that the Veteran served in the infantry and was awarded the Parachutist Badge and Master Parachutist Badge.

The Veteran's service treatment records show that, on periodic physical examination in November 1988, clinical evaluation of his lower extremities was normal.  The in-service examiner stated that the Veteran had denied, and a review of the service treatment records had not shown, any significant medical or surgical history since his most recent periodic physical examination in February 1981.

On outpatient treatment in January 1997, the Veteran's complaints included arthralgia in the knees "since around Christmas" with symptoms that waxed and waned.  Physical examination showed no joint abnormalities and a full range of motion.  The assessment included arthralgia with a question as to whether the distribution was consistent with rheumatoid arthritis or other autoimmune process.

On periodic physical examination in April 2001, the Veteran denied any medical history of a "trick" or locked knee.   Clinical evaluation of his lower extremities was normal.

On outpatient treatment in June 2005, the Veteran's complaints included stiffness in the knees which had worsened in the past few years.  He stated that his stiffness was better once he started moving "but if he sits, he feel s stiffness again."  He denied any erythema or edema.  The assessment included degenerative joint disease with a note that the reported stiffness was most likely secondary to osteoarthritis with an active lifestyle and his airborne duties.

At his retirement (or separation) physical examination in December 2005, the Veteran reported a history of knee trouble which the in-service examiner attributed to a history of periodic knee pain and a cyst in the left knee which had been removed surgically.  Clinical evaluation of the lower extremities was normal.

The post-service evidence shows that, on VA examination in October 2006, the Veteran's complaints included daily left knee pain which did not flare up.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran did not use any assistive devices.  His left knee complaints had no effect on his occupation and no impaired function although "he has difficulty with long walking."  Physical examination of the left knee showed no instability or tenderness, a full range of motion from 0 to 140 degrees on flexion and extension, and no additional limitation of motion due to any of the DeLuca factors.  The assessment included left knee strain.

In a rating decision dated on May 8, 2007, and issued to the Veteran and his service representative on May 23, 2007, the RO granted service connection for a left knee disability, assigning a zero percent rating effective June 1, 2006, and denied service connection for a right knee disability.  The RO found that June 1, 2006, was the appropriate effective date for a zero percent rating for the Veteran's service-connected left knee disability because that was the day after the Veteran's date of discharge from active service and because VA examination in October 2006 had documented a diagnosis of left knee strain with a full range of motion.  The RO also concluded that, although the Veteran had complained of right knee pain during active service, his lower extremities had been normal at his retirement (or separation) physical examination in December 2005 and no right knee disability had been diagnosed following VA examination in October 2006.

In a statement dated on July 12, 2007, and date-stamped as received by the RO on July 16, 2007, the Veteran disagreed with the initial zero percent rating assigned for his service-connected left knee disability and with the denial of his service connection claim for a right knee disability.  He contended that he had been diagnosed as having chondromalacia patella syndrome in his left knee and experienced constant pain on flexion and extension of the left knee.  He also reported sustaining a right knee injury while on active service in the Persian Gulf War and experiencing right knee disability since this in-service injury.  Attached to this statement was a letter from Dr. S.C. in which she stated that the Veteran had been seen in December 2006 and in March, April, and June 2007 for degenerative joint disease.

A private magnetic resonance imaging (MRI) scan of the Veteran's right knee date-stamped as received by the RO on February 29, 2008, showed mild chondromalacia patella, patellofemoral knee joint compartment osteoarthritis, and a bone lesion but otherwise was unremarkable.

On March 5, 2008, the Veteran submitted a copy of his in-service Individual Jump Record showing that he participated in dozens of parachute jumps throughout his approximately 28 years of active service.  A private MRI scan of the Veteran's left knee also date-stamped as received by the RO on March 5, 2008, showed mild tricompartmental knee joint osteoarthritis "worse in the patellofemoral knee joint compartment where there is chondromalacia patellae" and a small less than 0.5 centimeter (cm) articular cartilage defect in the lateral knee joint compartment at the lateral condyle articular surface centrally and posteriorly consistent with a small osteochondral defect but otherwise was unremarkable.

The Veteran testified at his November 2008 RO hearing that he had experienced bilateral knee arthritis throughout his active service as a paratrooper.  

On VA examination on January 8, 2009, the Veteran's complaints included daily bilateral knee pain without flare-ups.  "They hurt about the same.  He said that both of [his knees] have hurt since the service."  He denied taking pain medication for his bilateral knee pain.  He used no braces or assistive devices for his knees.  There was no effect of bilateral knee pain on his occupation or activities of daily living "except for pain."  The Veteran reported working 2 days per week.  It was noted that the Veteran's bilateral knee x-rays showed mild osteoarthritis.  Physical examination of the knees showed tenderness at the superior aspect of each knee, no instability, a range of motion from 0 to 130 degrees on bilateral flexion and extension with a complaint of pain at 130 degrees bilaterally.  There was no additional limitation of motion due to any of the DeLuca factors following repetitive range of motion testing.  The assessment included degenerative joint disease of the knees bilaterally.

In a rating decision dated on January 16, 2009, and issued to the Veteran and his service representative on January 28, 2009, the RO granted service connection for a right knee disability, assigning a zero percent rating effective June 1, 2006, and a 10 percent rating effective January 8, 2009.  The RO concluded that January 8, 2009, was the appropriate effective date for the assignment of an initial 10 percent rating for the Veteran's service-connected right knee disability because that was the date of VA examination which showed increased disability.  The RO also assigned a higher initial 10 percent rating effective January 8, 2009, for the Veteran's service-connected right knee disability.  The RO found that additional service treatment records showed the presence of degenerative joint disease of the right knee during active service.  The Veteran's recent VA examination also showed left knee pain and x-rays demonstrated left knee osteoarthritis.

In a February 2009 statement, the Veteran disagreed with the effective date assigned for the 10 percent ratings for his service-connected right and left knee disabilities.  He contended that he had experienced bilateral knee pain on flexion and extension since service.  He also contended that he had been diagnosed as having degenerative joint disease of the knees during service.

In statements on an October 2010 VA Form 9 (substantive appeal), the Veteran contended that he had experienced bilateral knee pain since before he retired from active service.  "It is documented in my medical records."

The Veteran testified at his March 2012 Board hearing that he was experiencing bilateral knee pain and arthritis at his separation from service.  

The Board acknowledges the Veteran's lay assertions and hearing testimony that he is entitled to an effective date earlier than January 8, 2009, for the initial 10 percent ratings assigned for his service-connected right knee disability and for his service-connected left knee disability.  The competent evidence support these assertions.  It demonstrates that the Veteran's service-connected bilateral knee disabilities have been manifested by degenerative joint disease, pain, tenderness in each of the knees since he first was diagnosed as having degenerative joint disease in the knees in June 2005 while on active service.  See 38 C.F.R. § 4.71a, DC 5010-5260.  The Board concludes that the Veteran has prosecuted his currently appealed claims continuously since he filed his original service connection claims for bilateral knee disabilities on a VA Form 21-526 which was date-stamped as received on January 4, 2006 (as noted above).  Because the Veteran was not discharged from active service until May 31, 2006, no VA compensation can be awarded prior to the day after the date of his discharge (i.e., June 1, 2006).  The Board also notes that, although it is not clear from a review of the claims file why the RO did not find that the Veteran's service treatment records demonstrated the presence of degenerative joint disease until the January 2009 rating decision, all of the Veteran's service treatment records were constructively of record as of the date that he filed his original claims for VA benefits.  See, for example, Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding VA on constructive notice of all documents generated by VA even if documents not part of the record), and Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992) (finding that "[t]he Court cannot accept the Board being 'unaware' of certain evidence, especially when such evidence is in possession of the VA, and the Board is on notice as to its possible existence and relevance.")  In summary, because the currently appealed claims have been prosecuted continuously since the Veteran filed his original service connection claims for bilateral knee disabilities on January 4, 2006, and because the Veteran was discharged from active service on May 31, 2006, the Board finds that June 1, 2006, is the appropriate effective date for the initial 10 percent ratings assigned for right and left knee disabilities.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

The Board finally finds that the preponderance of the evidence is against the Veteran's claim for an effective date earlier than December 21, 2007, for a 10 percent rating for scar residuals of a liver transplant.  The Veteran contends that he is entitled to an effective date of June 1, 2006, for a 10 percent rating for scar residuals of a liver transplant because he has prosecuted this claim continuously since he filed it in January 2006 prior to his discharge from active service.  He also contends that he is entitled to an earlier effective date of June 1, 2006, because he has experienced the same level of disability due to his service-connected scar residuals of a liver transplant since his service separation.  The Board disagrees.

The competent evidence shows that, at least prior to December 21, 2007, the Veteran did not experience any compensable disability due to his service-connected scar residuals of a liver transplant.  His scar residuals were not superficial and painful on examination such that an effective date earlier than December 21, 2007, is warranted for a 10 percent rating under the former rating criteria for evaluating skin disabilities.  See 38 C.F.R. § 4.118, DC 7804 (effective prior to October 23, 2008).  Nor were the Veteran's service-connected scar residuals of a liver transplant unstable or painful such that an effective date earlier than December 21, 2007, is warranted for a 10 percent rating under the revised rating criteria.  See 38 C.F.R. § 4.118, DC 7804 (2011).  The Veteran's service treatment records show no complaints of or treatment for scar residuals as a result of his documented in-service liver transplant in May 2002.  No scar residuals of a liver transplant were reported at the Veteran's retirement (or separation) physical examination in December 2005.  Although several scars of the left arm, right inner thigh, and left medial knee were noted on clinical evaluation, no scar residuals of a liver transplant were noted at this examination.  

On VA examination in October 2006, the Veteran's complaints included a residual scar from a liver transplant.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  His in-service liver transplant in 2002 was noted.  Physical examination showed an abdomen scar in 2 parts with a lunar and vertical par measuring 38 cm and a linear part "which is on the center of the abdomen" and measured 8 cm "so the scar is in a shape of an inverted Y."  The scar was healed, non-tender, and had no discharge "or other activity from it."  The assessment included scar from liver transplant.

In a rating decision dated on November 27, 2006, and issued to the Veteran and his service representative on December 29, 2006, the RO granted service connection for scar residuals of a liver transplant and assigned a zero percent rating effective June 1, 2006.  The RO essentially determined that June 1, 2006, was the appropriate effective date for the initial zero percent rating assigned for the Veteran's service-connected scar residuals of a liver transplant because that was the day after the date of the Veteran's discharge from service and his recent VA examination had shown that his scar residuals were not compensably disabling.

In a statement date-stamped as received by the RO on January 5, 2007, the Veteran disagreed with the initial zero percent rating assigned for his service-connected scar residuals.  He contended that his liver transplant scar was tender and painful and resulted in abdominal muscle pain which limited what he could carry and also limited his abdominal flexion and lateral motion.

A private outpatient treatment record dated on December 21, 2007, and date-stamped as received by the RO on March 5, 2008, showed that the Veteran was seen for "abdominal pain and numbness at the level of his surgical scar" from the liver transplant surgery.  The Veteran was informed by his private clinician "that it is common to have pain from scar tissue and numbness due to the nerves being cut at the time of his transplant."  Physical examination showed his liver was not enlarged and there was no hepatosplenomegaly.

The Veteran testified at his November 2008 RO hearing that his liver transplant surgery scar was painful and constantly numb.

On VA examination in January 2009, the Veteran's complaints included a painful and tender scar from his liver transplant surgery.  Physical examination showed a large Y-shaped scar on the abdomen that measured approximately 20 cm in each long arm and 7 cm in the short arm and was about 0.5 cm wide, tenderness to palpation of the scar "in the part overlapping the liver," no adherence of underlying tissue, no frequent loss of skin covering the scar, no breakdown, and no functional limitation due to the scar.  

The Veteran testified at his March 2012 Board hearing that his scar residuals of a liver transplant had been painful since his liver transplant surgery.

The Board acknowledges the Veteran's lay assertions and hearing testimony that he has experienced the same level of disability since he filed his service connection claim for scar residuals of a liver transplant, entitling him to an earlier effective date for this disability.  The competent evidence does not support these assertions, however.  It shows that the Veteran's scar residuals were not painful on examination prior to December 21, 2007, as is required for a 10 percent rating under the former rating criteria for evaluating skin disabilities.  See 38 C.F.R. § 4.118, DC 7804 (effective prior to October 23, 2008).  His service treatment records, to include the available records concerning his in-service liver transplant surgery, do not demonstrate the presence of a painful surgical scar.  The Veteran has contended that the October 2006 VA examiner did not report accurately the pain that he experienced as a result of his service-connected scar residuals.  This contention is not supported by a review of the October 2006 VA examination report which shows that the VA examiner noted on physical examination that the Veteran's surgical scar from his liver transplant surgery was non-tender.  It appears that the Veteran's surgical scar first was noted to be painful on private outpatient treatment on December 21, 2007, although this record was not received by the RO until March 5, 2008.  A painful scar also was noted on subsequent VA examination in January 2009.  The Board notes that it appears that DC 7804 was revised to remove the requirement of a painful scar noted "on examination" and requires only the presence of a painful scar.  See 38 C.F.R. § 4.118, DC 7804 (2011).  The revised DC 7804 is not applicable to claims filed prior to October 23, 2008, as in this case, although it was considered by the Board in evaluating the Veteran's earlier effective date claim.  In any event, although the Veteran is competent to report whether his scar is painful, there is no objective evidence that the Veteran's scar was painful prior to December 21, 2007.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, demonstrating his entitlement to an effective date earlier than December 21, 2007, for scar residuals of a liver transplant.  In summary, the Board finds that the criteria for an effective date earlier than December 21, 2007, for a 10 percent rating for scar residuals of a liver transplant have not been met.  

Dismissal of Service Connection Claim for Dupuytren's Contracture

In the currently appealed rating decision issued in December 2006, the RO granted, in pertinent part, the Veteran's claim of service connection for Dupuytren's contracture of the left hand, assigning a zero percent rating effective June 1, 2006.  The Veteran has perfected a timely appeal with respect to his initial compensable rating claim for Dupuytren's contracture of the left hand.  In testimony at his Board hearing on May 16, 2012, prior to the promulgation of a decision in this appeal, the Veteran requested a withdrawal of his appeal with respect to this claim.

The Board observes that it may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Given the Veteran's May 2012 Board hearing testimony requesting withdrawal of his appeal for an initial compensable rating for Dupuytren's contracture of the left hand, there remain no allegations of errors of fact or law for appellate consideration with respect to this claim.  Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.

	

ORDER

Entitlement to service connection for sinusitis is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial rating greater than 30 percent for status-post liver transplant with hepatitis C is denied.

Entitlement to an effective date of June 1, 2006, for a 10 percent rating for a right knee disability is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an effective date of June 1, 2006, for a 10 percent rating for a left knee disability is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an earlier effective date than December 21, 2007, for a 10 percent rating for scar residuals of a liver transplant is denied.

Entitlement to an initial compensable rating for Dupuytren's contracture of the left hand is dismissed.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


